This appeal, by the First National Bank of Oil City, is from the refusal of the court below to award to it the balance, after payment of counsel fees, of a fund determined to be due O. B. Bracht on an accounting of his partnership with W. L. Connell and H. C. Laub. The bank claims this sum by virtue of written assignments made to it by Bracht.
The correctness of appellant's position is not contested, and the court below states in its opinion that upon reconsideration of the matter it would have entered the order prayed for, except for the fact that the taking of the appeal had ousted its jurisdiction by removal of the record. We are of opinion that the record should be remitted to the court below for the purpose of entering an order allowing to the First National Bank the balance of the fund remaining after payment of reasonable counsel fees to the attorneys for Bracht.
Decree reversed, costs to be paid from the fund so realized. *Page 265